DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder (e.g. “device”, “module”, “sub-module”, “unit”, etc.) coupled with functional language (e.g. “assess…”, “calculates…”, “processes…”, “merges…”, “determines”, etc.) without reciting sufficient structure to perform the recited function/-s and each generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (a) at least one sensing device of a vehicle configured to assess conditions of the vehicle within operable detection range, used within independent Claim 1, (b) a model predictive control module configured to compute the predictive model path, used within dependent Claim 3, (c) the reference generation sub-module processes data, used within dependent Claim 5, (d) the measurement processing sub-module processes data, used within dependent Claim 6, (e) the model sub-module processes inputs from the measurement processing sub-module, used within dependent Claim 7, (f) the objective function sub-module merges the reference sequence of the reference generation sub-module and the next position over time data from the model sub-module, used within dependent Claim 8, (g) the optimizer and sequence generator sub-module processes the cost value, used within dependent Claim 9, and (h) a model predictive control module determines an angle command, used within dependent Claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof, as described here:
at least one sensing device (“An environmental perception module 30 gathers information of lane availability and obstacle boundaries in at least a forward direction of a vehicle to determine the surrounding conditions of the vehicle 12. The environmental perception module 30 includes at least one of a camera, radar, LiDAR, and GPS. Alternative sensing devices are contemplated”, Paragraph 22; also see Claim 2).  As such, this 35 U.S.C. 112(f) limitation is being interpreted to be one or more of a camera, radar, LiDAR, global positioning system, or the like.
a model predictive control module / reference generation sub-module / measurement processing sub-module / model sub-module / objective function sub-module / optimizer and sequence generator sub-module (“The model predictive control module 40 includes a reference generation unit 41, a measurement processing unit 42, a model unit 44, an objective function unit 46, and an optimizer and sequence generator unit 48”, Paragraph 23, “As used herein, the terms module and sub-module refer to one or more processing circuits such as an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality. As can be appreciated, the sub-modules described herein can be combined and/or further partitioned”, Paragraph 29).  As such, these 35 U.S.C. 112(f) limitations are being interpreted to be one or more processing circuits, or the like.  It should be also noted that the listed sub-modules (as opposed to the model predictive control module) are being interpreted to be one or more processing circuits, or the like, of the model predictive control module.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Independent Claim 1, and Claims 3 and 5-10 due to dependency on independent Claim 1, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, independent Claim 1 utilizes the term “the lane change maneuver”, which lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution, Examiner is interpreting “the lane change maneuver” to be “the lane change”, which would correct the issue at hand.  Secondly, independent Claim 1 utilizes two different limitations that could be synonymous with each other, thus bringing indefiniteness as to whether Applicant is requiring the same method step to occur twice, whether they are two unique method steps, or whether the second method step is just further limiting the first method step.  This claim first includes the phrase “sending a command to control a vehicle steer-by-wire steering system of the vehicle to follow the predictive model path…wherein the vehicle steer-by-wire steering system includes a road wheel actuator”, but then later includes the phrase “switching the road wheel actuator to an active assist mode to follow the predictive model path”, thus making it unclear as to whether or not the action of “sending a command to control a vehicle steer-by-wire steering system of the vehicle” (which includes the road wheel actuator) per the first phrase is in fact the same action as “switching the road wheel actuator to an active assist mode” per the second phrase, or whether they are completely different actions, or whether they are separate but linked (i.e. the second phrase is based on the “command” from the first phrase, and thus the second phrase further limits the first phrase).  For purposes of compact prosecution, Examiner is interpreting these two phrases under broadest reasonable interpretation (BRI), which would enable them to be any of those three discussed options (i.e. (a) the same, (b) different, or (c) linked).  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weibwange et al. (US 2019/0377352, based on foreign priority to EP 18176300.4, filed 6 Jun 18), herein “Wiebwange”, in view of German foreign Patent DE 4313568 (wherein the Google Patents English translation of this foreign Patent had been previously provided for citation purposes), herein “Werner”, in view of Bodtker et al. (US 2018/0086297, filed 29 Sep 16), herein “Bodtker”, and further in view of Mao (US 2020/00317218, based on foreign priority to CN109159667A (which US 2020/0317218 properly claims foreign priority to within its parent case PCT/CN2019/093647), wherein CN109159667A was filed 28 July 2018 as application CN201810850398.6, which provides sufficient support for the subject matter in US 2020/0317218).
Regarding Claim 1 (independent), Wiebwange discloses a method of collision avoidance (“This object is achieved by the inventive method and vehicle configured to carry out the method for assisting an operator of a vehicle”, Paragraph 7, “the relation to other relevant vehicles characterized by e.g. the time gap (distance/ego -vehicle speed) or time-to-collision (distance/relative velocity) optionally (non-linearly) weighted with the relative velocity, real distance, longitudinal distance or a combination thereof…the required reaction of the other relevant vehicles with respect to the ego -vehicle under investigation characterized by e.g. required acceleration to avoid a crash or keep a safety distance”, Paragraphs 74-75) comprising:
assessing conditions around a vehicle within operable detection range of at least one sensing device of the vehicle (“The method according to the invention is performed by a vehicle including at least one sensor for sensing an environment of the vehicle”, Paragraph 12, “in order to start the method it is first necessary to determine currently experienced situation. In the given example the vehicle is equipped with at least one sensor 11 in order to sense the environment of the ego-vehicle. Such sensor might be for example a camera, LIDAR, RADAR, car2car/car2infrastructure communication, ultrasonic sensor or a combination thereof. As mentioned in step S1 using these sensors preferably 360.degree. of the environment of the ego-vehicle are observed. The information of the sensed environment is then forwarded to the processor 12 mounted on the vehicle 10”, Paragraph 52);
determining an obstacle boundary of one or more obstacles within operable detection range of the at least one sensing device of the vehicle (“The decisions are influenced by the current layout of the traffic situation that includes positions of other vehicles and lane layout”, Paragraph 52, “predicted vehicle 30 in FIG. 5”, Paragraph 103);
computing a predictive model path of the vehicle to avoid a collision with the one or more obstacles based on each determined obstacle boundary during a lane change of the vehicle (“the invention is consequently not limited to lane change situations”, Paragraph 48, “In FIG. 5 on the left side there is shown a traffic situation where the ego-vehicle drives on the center lane. A trajectory for a lane-change of the ego-vehicle to the left neighboring lane in a given situation including the ego-vehicle behavior shall be optimized. The trajectory to be optimized is shown by the arrow 20”, Paragraph 101);
sending a command to control a vehicle steer-by-wire (see below discussion pertaining to Bodtker) steering system of the vehicle to follow the predictive model path (“a control signal to output information to the driver about the selected trajectory and/or to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights. In FIG. 1 only the vehicle activation is illustrated in step S8 as an example for making use of the control signal generated by the processor 13”, Paragraph 59), wherein actuation of a turn signal prompts the collision avoidance system to effectuate the lane change see below discussion pertaining to Werner), wherein the vehicle steer-by-wire (see below discussion pertaining to Bodtker) steering system includes a road wheel actuator (“in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example…the steering”, Paragraph 59); and
switching the road wheel actuator to an active assist mode to follow the predictive model path for the lane change if a driver fails to respond to a collision alert or chooses an incorrect path for the lane change (see below discussion pertaining to Mao), regardless of the driver input at a handwheel actuator and transitioning a handwheel into a non-rotational condition (see below discussion pertaining to Bodtker).
Firstly, Wiebwange remains silent regarding (a) “wherein actuation of a turn signal prompts the collision avoidance system to effectuate the lane change “The method is initiated by an activation step ( 10 ), which is formed by actuating a direction indicator lever. The system is activated at the same time as the direction indicator is triggered. As an alternative, it can be provided that the process activation by simply tapping the direction indicator lever, it follows without the direction indicator already being triggered, so that the other road users are not irritated by the prospect of a lane change that is possibly not yet realizable. The direction of travel is only shown when a gap for a possible lane change has been recognized and the own vehicle has reached the position required for the lane change. This activation is preferably deleted again if no gap was found within a predetermined time, after which the driver is asked to repeat if he continues to intend to change lanes. If, on the other hand, the other road users are informed of the existing intention to change lanes by immediately lighting up the direction indicator, they can react to it in different ways, either by making room for a sufficient gap or by closing any gap that may exist and thus making a lane change impossible”, Paragraph 20 of the Google Patents English translation of Werner).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Wiebwange so that actuation of a turn signal prompts the collision avoidance system to effectuate the lane change 
Secondly, Wiebwange remains silent regarding (b) that the vehicle steering system is specifically a vehicle steer-by-wire steering system, and (c) “switching the road wheel actuator to an active assist mode to the predictive model path for the lane change…regardless of the driver input at a handwheel actuator and transitioning a handwheel into a non-rotational condition”.  However, these limitations are taught by Bodtker (“The vehicle is provided with a steering assembly 20 and an autonomous driving assisted steering system or advanced driver assist system (ADAS) 22 such that the vehicle is able to perform operations without continuous input from a driver (e.g. steering, accelerating, braking, maneuvering, etc.)…A vehicle control or monitoring system is able to selectively activate or deactivate the ADAS 22 in response to events occurring within or external to the vehicle”, Paragraph 21, “The steering wheel 30 is switchable between a rotatable condition and a non-rotating condition in response to the selective activation of the ADAS 22. The driver of the vehicle is able to provide directional control of the vehicle through the steering wheel 30 when the ADAS 22 is deactivated and the steering wheel 30 is in the rotatable condition. The steering wheel 30 is in a rotatable condition when the ADAS 22 is deactivated and the steering wheel 30 is in the extended position. The steering wheel 30 is switched from a rotatable condition to a non-rotating condition when the ADAS 22 is activated. The steering wheel 30 may be inhibited from rotating in the non-rotating condition. The steering wheel 30 is in the non-rotating condition when the steering wheel 30 is operatively decoupled from the steering shaft 44 and/or in the retracted position. In at least one embodiment, when the ADAS 22 is activated, the steering shaft 44 counter rotates such that no rotation of the steering wheel 30 is caused by the performance of steering maneuvers controlled by the ADAS 22. It is to be appreciated that “decoupling” the steering wheel 30 from the steering shaft 44 may be done mechanically, electrically, or a combination thereof”, Paragraphs 24-25).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Wiebwange to utilize a steer-by-wire steering system and to switch the road wheel actuator to an active assist mode (i.e. autonomous mode) to follow the predictive model path for the lane change (“A trajectory for a lane-change of the ego-vehicle” as per Wiebwange), regardless of the driver input at a handwheel actuator and transitioning a handwheel into a non-rotational condition, as taught by Bodtker, in order to eliminate any unintentional bumps to the handwheel of the vehicle while the vehicle is already in the midst of autonomous driving (such as during an autonomous lane change), thus improving the safety of the autonomous driving, and/or to enable the handwheel to retract out of the way during autonomous driving so that the driver (who is actually just a passenger while the vehicle is in an autonomous driving mode) has a little more space, and thus added comfort.
Finally, Wiebwange remains silent regarding (d) “switching the road wheel actuator to an active assist mode to the predictive model path for the lane change…if a driver fails to respond to a collision alert or chooses an incorrect path for the lane change”.  However, this limitation is taught by Mao (“When the vehicle is driven on the road, the driving environment includes multiple moving or stational target objects around the vehicle. Traffic rules are required to be followed to ensure driving safety, thus the traffic signs, and/or traffic lights, and/or lane lines need to be detected to reduce the cases of traffic violations and reduce the danger produced when other objects around the vehicle are trying to avoid a collision”, Paragraph 62, “The embodiments of the present application provide assisted driving control in which the vehicle is mainly controlled by the driver. After the driving alert is triggered, a period of time can be reserved for the driver to adopt a measure. If the driver still does not adjust the driving state after a reasonable period of time of alerting, it means the danger level has increased significantly, and the assisted driving mode can be switched to an automatic driving mode to take over the control of the vehicle, so as to automatically control the vehicle to adopt a safe measure”, Paragraph 68, “the time-to-collision is determined by determining the relative speed between the vehicle and the obstacle; when the time-to-collision is smaller than a preset time, a collision may occur, and an alert may be triggered and/or the vehicle may be automatically controlled”, Paragraph 123, “in response to the time-to-collision being less than the first preset time and the duration of the alert exceeding the preset threshold, issuing alert information to prompt the driver to reduce the speed and/or to turn”, Paragraph 130, “in response to the time-to-collision being less than the third preset time and the duration of the alert exceeding the set threshold, controlling the vehicle to brake and/or to turn”, Paragraph 132).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Wiebwange to switch the road wheel actuator to an active assist mode (i.e. autonomous mode) to follow the predictive model path for the lane change (“A trajectory for a lane-change of the ego-vehicle” as per Wiebwange), if a driver fails to respond to a collision alert or chooses an incorrect path for the lane change, as taught by Mao, in order to ensure that an active assist mode takes over control of a vehicle that is to follow a lane change trajectory in a manner that avoids any collisions even when the vehicle is both at risk for a collision with one or more other vehicles/obstacles and was being at least partially controlled by driver that is non-responsive or slow-to-respond to a collision warning (and/or determined to be operating the vehicle inappropriately), thus improving the overall safety for the vehicle and its passengers as well as those surrounding it.
Regarding Claim 3, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Mao teaches the method of Claim 1, and Wiebwange further discloses that the predictive model path is computed with a model predictive control module, wherein the model predictive control module comprises a reference generation sub-module, a measurement processing sub-module, a model sub-module, an objective function sub-module, and an optimizer and sequence generator sub-module (per Claim 4, dependent upon Claim 3) (“a processor configured to carry out the method steps”, Paragraph 12, “information of the sensed environment is then forwarded to the processor 12 mounted on the vehicle 10”, Paragraph 52).
Regarding Claim 5, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Mao teaches the method of Claim 3, and Wiebwange further discloses that the reference generation sub-module processes data of at least one of lane availability, lane geometry, each determined obstacle boundary, and turn signal input (“control values may be characterized by times for lane-change start which is the start of a lateral motion relative to the lane-boundary, passing a reference point during the lane-change, for example a lane-boundary, lane-change end, which is the end of a lateral motion relative to the lane-boundary, or a slope of lateral motion, which is the derivative of lateral position with respect to longitudinal position”, Paragraph 27, “a predefined value representing a desired state, for example final orientation to a lane”, Paragraph 28, “Situation: description of the state of the local traffic environment, covering existence, position, lane, speed and future behaviors/trajectories of vehicles including the ego-vehicle”, Paragraph 36, “The decisions are influenced by the current layout of the traffic situation that includes positions of other vehicles and lane layout”, Paragraph 49, “For lateral motion any of: times for lane-change start (lateral motion relative to the lane-boundary starts), passing reference point during the lane-change (e.g. lane-boundary), lane-change end (lateral motion relative to the lane-boundary ends)”, Paragraph 61, “Parameters set to a fixedly defined value representing a desired state (e.g. final orientation to the lane”, Paragraph 64, “parameters measured from the ego-vehicle (e.g. current acceleration, steering wheel angle, orientation to the lane)”, Paragraph 69, “For the position within the lane of the ego-vehicle three control points 23. 24 and 25 are shown in the diagram: the first control point 23 defines the start of the lateral motion of the ego-vehicle, the second control point 24 identifies the position where the lane-marking 27 is crossed and finally the third control point 25 identifies the end of the lateral motion of the ego-vehicle”, Paragraph 101) to create a reference sequence (“Based on the ego-vehicle behavior in specific future situations an initial trajectory for the ego-vehicle is created”, Paragraph 60).
Regarding Claim 6, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Mao teaches the method of Claim 3, and Wiebwange further discloses that the measurement processing sub-module processes data of at least one of the vehicle speed, steering angle, heading angle, and yaw rate (“updating the parameters of the vehicle, like position, lane, speed and so on”, Paragraph 16, “observed parameters by analyzing data recorded during usual driving patterns, observed parameters by analyzing data recorded during driving of the ego-vehicle driver, measured values of the ego-vehicle, for example current acceleration, steering wheel angle or orientation to the lane, or any combination thereof”, Paragraph 28, “velocity of the ego-vehicle…the ego-vehicle speed”, Paragraph 29, “Situation: description of the state of the local traffic environment, covering existence, position, lane, speed and future behaviors/trajectories of vehicles including the ego-vehicle”, Paragraph 36, “Trajectory: time-series of a given length of values of a parameter that influences the motion of the vehicle, here e.g. acceleration, velocity, lateral shift, steering wheel angle, and so on”, Paragraph 38, “automated highway driving is performed which controls longitudinal and lateral vehicle motion. Longitudinal motion includes acceleration and/or velocity of the vehicle”, Paragraph 48, “the selected trajectory implements the behavior best for a given situation. The trajectory has to define acceleration/velocity over time and steering/lateral offset over time”, Paragraph 49, “parameters measured from the ego-vehicle (e.g. current acceleration, steering wheel angle, orientation to the lane)”, Paragraph 69, “a selected set-headway ego-vehicle velocity”, Claim 15).
Regarding Claim 7, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Mao teaches the method of Claim 3, and Wiebwange further discloses that the model sub-module processes inputs from the measurement processing sub-module in a vehicle dynamics model to predict a X,Y location and a heading angle of the vehicle as a next position over time data (“a control signal…to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “a given situation is represented by trajectories of all relevant vehicles according to their behavior associated to this given situation. A trajectory may in particular be represented as a cubic-C2-spline. The vehicle motion may be abstracted by at least one lateral and at least one longitudinal control value”, Paragraph 27, “the selected trajectory implements the behavior best for a given situation. The trajectory has to define acceleration/velocity over time and steering/lateral offset over time”, Paragraph 49, “Based on the selected trajectory and behavior the processor 12 generates a control signal which is then output…to controllers 15 for controlling actuators 16 of the vehicle 10…in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights”, Paragraph 59, “The trajectory to be optimized is shown by the arrow 20. The two diagrams on the right of FIG. 5 show two polynomial functions 21 and 22, one function 22 for longitudinal acceleration and one function 21 for the lateral position in the lane. These two polynomial functions 21, 22 represent the trajectory of the ego-vehicle. The shape of the two polynomial functions 21, 22 is defined through positions of certain control points. All the control points lie between a start point SP and a target point TP of the spline which define beginning and ending of an ego-vehicle's behavior”, Paragraph 101; also see Fig. 5).
Regarding Claim 8, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Mao teaches the method of Claim 7, and Wiebwange further discloses that the objective function sub-module merges the reference sequence of the reference generation sub-module (“Based on the ego-vehicle behavior in specific future situations an initial trajectory for the ego-vehicle is created”, Paragraph 60) and the next position over time data from the model sub-module (“A trajectory may in particular be represented as a cubic-C2-spline”, Paragraph 27, “polynomial functions 21, 22 represent the trajectory of the ego-vehicle. The shape of the two polynomial functions 21, 22 is defined through positions of certain control points. All the control points lie between a start point SP and a target point TP of the spline which define beginning and ending of an ego-vehicle's behavior”, Paragraph 101) to predict a location and orientation of the vehicle along with a command sequence from the optimizer and sequence generator sub-module to generate a cost value (“a parameter space of parameters defining possible trajectories which implement the situation-associated ego-vehicle behavior is evaluated with respect to cost and/or quality, and the trajectory that results in minimum cost or maximum quality is selected as optimized trajectory. The cost of the ego-vehicle's trajectory is defined by a combination of cost-terms influenced by control points that represent parameters to be optimized”, Paragraph 24, “It is also possible to set a control value to a fixed value based on either one of a predefined value representing a desired state, for example final orientation to a lane”, Paragraph 28, The cost of the ego-vehicle's trajectory is characterized by a combination of cost-terms influence by the control points”, Paragraph 29).
Regarding Claim 9, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Mao teaches the method of Claim 8, and Wiebwange further discloses that the optimizer and sequence generator sub-module processes the cost value to iteratively compute the command sequence over multiple points to minimize the cost value (“the trajectory that results in minimum cost or maximum quality is selected as optimized trajectory”, Paragraph 28, “Advantageously, the optimization process for determining an optimized trajectory is sequentially done for each constructed situation according to a predefined order of the situations until a stop criterion is reached”, Paragraph 31, “the control signal is output only if the selected trajectory and associated behavior has cost not exceeding a threshold”, Paragraph 33).
Regarding Claim 10, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Mao teaches the method of Claim 1, and Wiebwange further discloses that a model predictive control module determines an angle command to be sent to a position servo module of the vehicle (“a control signal…to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “the selected trajectory implements the behavior best for a given situation. The trajectory has to define acceleration/velocity over time and steering/lateral offset over time”, Paragraph 49, “in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights”, Paragraph 59).
Response to Arguments
Applicant’s respectfully submitted remarks/arguments and amendments to the claims dated 28 March 2022 have been fully considered, but they have either been found not to be fully persuasive, or they have been rendered moot due to the change in the current prior art rejections as necessitated by amendment.
Firstly, Applicant’s corrective actions and remarks pertaining to the previously made Claim Rejections under 35 USC 112 have been found to be persuasive; however, the amendments made to the claims has necessitated a new 35 USC 112(b) rejection against independent Claim 1 (and dependent Claims 3 and 5-10 due to dependency) for two new reasons - see above Claim Rejections under 35 USC 112 section for further details.
Secondly, Applicant’s amendments and argument with respect to the previously made prior art rejections of the claims under 35 USC 103 (as being unpatentable over Weibwange in view of Werner and further in view of Bodtker) have been considered and but are only partially persuasive.  Firstly, Applicant argues that independent Claim 1’s requirement that the vehicle steering system is a steer-by-wire steering system and that the method requires switching a road wheel actuator system to an active assist mode to follow the model predictive path for the lane change, regardless of the driver input at a handwheel actuator and transitioning a handwheel into a non-rotational condition, is not taught by the combination of Weibwange in view of Werner and in further view of Bodtker, because “although Bodtker makes brief mention of using a road wheel actuator and a non-rotational condition of a handwheel, the reference is silent regarding the maneuvers that the road wheel actuator is capable of facilitating without driver input”, and further, “Bodtker fails to discuss any specific situation where switching is to be performed”.  Secondly, Applicant argues that the combination of Weibwange in view of Werner and in further view of Bodtker fails to teach the newly amended language of independent Claim 1 that now requires the switching feature to be carried out "if a driver fails to respond to a collision alert or chooses an incorrect path for the lane change".
In rebuttal to Applicant’s first argument, Examiner is not persuaded because Bodtker was utilized to further modify the combination of Weibwange in view of Werner, and thus is not being relied upon for certain limitations that are already disclosed by Weibwange (and/or taught by Werner).  More specifically, Weibwange (and not Bodtker) discloses that a lane change is one of the maneuvers that a road wheel actuator is capable of facilitating without driver input (“a control signal to output information…to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 are operated autonomously. Such actuators 16 may be for example…the steering”, Paragraph 59, “the invention is consequently not limited to lane change situations”, Paragraph 48, “In FIG. 5 on the left side there is shown a traffic situation where the ego-vehicle drives on the center lane. A trajectory for a lane-change of the ego-vehicle to the left neighboring lane in a given situation including the ego-vehicle behavior shall be optimized. The trajectory to be optimized is shown by the arrow 20”, Paragraph 101).  As such, Bodtker does not have to teach the specific situation where switching to autonomous control is to be performed so long as the reasoning for the switching to autonomous control in Bodtker does not conflict with what was already disclosed in Weibwange.  And Bodtker generically explains that “events” occurring within or external to the vehicle may be the trigger for the switch (“A vehicle control or monitoring system is able to selectively activate or deactivate the ADAS 22 in response to events occurring within or external to the vehicle”, Paragraph 21), which certainly does not conflict with the specific “event” of a lane change as already disclosed by Weibwange.  Therefore, a further modification to Webwange using Bodtker would not change the circumstances already established by the primary reference.  As such, the combination of Webwange with Bodtker is proper for teaching this limitation so long as Bodtker at least further clearly teaches that said switch will occur regardless of the driver input at a handwheel actuator and transitioning a handwheel into a non-rotational condition, which Bodtker does (“The driver of the vehicle is able to provide directional control of the vehicle through the steering wheel 30 when the ADAS 22 is deactivated…The steering wheel 30 is switched from a rotatable condition to a non-rotating condition when the ADAS 22 is activated. The steering wheel 30 may be inhibited from rotating in the non-rotating condition”, Paragraphs 24-25).  As such, this argument is not found persuasive by the Examiner.
In rebuttal to Applicant’s second argument, Examiner is persuaded that the previously applied prior art combination of Weibwange in view of Werner and in further view of Bodtker fails to teach the newly amended language of independent Claim 1 that now requires the switching feature to be carried out "if a driver fails to respond to a collision alert or chooses an incorrect path for the lane change".  However, this argument is moot because this amendment made to the claims has necessitated new prior art rejections under 35 USC 103 to include the newly added Mao teaching reference, whom teaches “switching the road wheel actuator to an active assist mode to the predictive model path for the lane change…if a driver fails to respond to a collision alert or chooses an incorrect path for the lane change” (“When the vehicle is driven on the road, the driving environment includes multiple moving or stational target objects around the vehicle. Traffic rules are required to be followed to ensure driving safety, thus the traffic signs, and/or traffic lights, and/or lane lines need to be detected to reduce the cases of traffic violations and reduce the danger produced when other objects around the vehicle are trying to avoid a collision”, Paragraph 62, “The embodiments of the present application provide assisted driving control in which the vehicle is mainly controlled by the driver. After the driving alert is triggered, a period of time can be reserved for the driver to adopt a measure. If the driver still does not adjust the driving state after a reasonable period of time of alerting, it means the danger level has increased significantly, and the assisted driving mode can be switched to an automatic driving mode to take over the control of the vehicle, so as to automatically control the vehicle to adopt a safe measure”, Paragraph 68, “the time-to-collision is determined by determining the relative speed between the vehicle and the obstacle; when the time-to-collision is smaller than a preset time, a collision may occur, and an alert may be triggered and/or the vehicle may be automatically controlled”, Paragraph 123, “in response to the time-to-collision being less than the first preset time and the duration of the alert exceeding the preset threshold, issuing alert information to prompt the driver to reduce the speed and/or to turn”, Paragraph 130, “in response to the time-to-collision being less than the third preset time and the duration of the alert exceeding the set threshold, controlling the vehicle to brake and/or to turn”, Paragraph 132).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Wiebwange to switch the road wheel actuator to an active assist mode (i.e. autonomous mode) to follow the predictive model path for the lane change (“A trajectory for a lane-change of the ego-vehicle” as per Wiebwange), if a driver fails to respond to a collision alert or chooses an incorrect path for the lane change, as taught by Mao, in order to ensure that an active assist mode takes over control of a vehicle that is to follow a lane change trajectory in a manner that avoids any collisions even when the vehicle is both at risk for a collision with one or more other vehicles/obstacles and was being at least partially controlled by driver that is non-responsive or slow-to-respond to a collision warning (and/or determined to be operating the vehicle inappropriately), thus improving the overall safety for the vehicle and its passengers as well as those surrounding it.
It should be noted again, that like the modification using Bodtker, Mao does not have to teach the specific situation where switching to autonomous control is to be performed so long as the reasoning for the switching to autonomous control in Mao does not conflict with what was already disclosed in Weibwange.  And Mao explains an “event” to trigger the switch would be if a driver that is non-responsive or slow-to-respond with “a safe measure” in response to “an increased danger level” (“The embodiments of the present application provide assisted driving control in which the vehicle is mainly controlled by the driver. After the driving alert is triggered, a period of time can be reserved for the driver to adopt a measure. If the driver still does not adjust the driving state after a reasonable period of time of alerting, it means the danger level has increased significantly, and the assisted driving mode can be switched to an automatic driving mode to take over the control of the vehicle, so as to automatically control the vehicle to adopt a safe measure”, Paragraph 68), which certainly does not conflict with the specific “event” of a lane change as already disclosed by Weibwange.  Therefore, a further modification to Webwange using Mao would not change the circumstances already established by the primary reference.  As such, the combination of Webwange with Mao is proper for teaching this limitation so long as Mao at least further clearly teaches that said switch will occur if a driver fails to respond to a collision alert or chooses an incorrect path for the lane change, which Mao does.  As such, this particular amendment is also insufficient to overcome the current prior art rejections, and thus this Office action is being made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663